Citation Nr: 1453229	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for status post left wrist ganglion cyst removal with loss of range of motion.

2. Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis.

3. Entitlement to an initial rating in exess of 10 percent for degenerative joint disease, status post left knee meniscal tear.

4. Entitlement to an initial compensable rating for multiple surgical scars on the anterior chest.

5. Entitlement to an initial compensable rating for residual scar, status post left foot surgery.

6. Entitlement to an initial compensable rating for pseudofolliculitis barbae.

7. Entitlement to service connection for posttraumatic stress disorder (PTSD).

8. Entitlement to service connection for vision problems.

9. Entitlement to service connection for migraine headaches.

10. Entitlement to service connection for right upper extremity carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2002 to December 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1. The Veteran has some loss of range of motion, stiffness, and pain when gripping in his left wrist but does not have ankylosis due to his for status post left wrist ganglion cyst removal.

2. The Veteran's plantar fasciitis manifests with painful motion and tenderness that does not approximate greater than a moderate disability.

3. The Veteran's degenerative joint disease, status post left knee meniscal tear, manifests with loss of range of motion to no less than 135 degrees flexion.

4. The Veteran's residual scar, status post left foot surgery, is painful but causes no limitation of motion or function.

5. The Veteran's pseudofolliculitis barbae manifests with abnormal texture of less than six square inches and has not been treated with intermittent systemic therapy or other immunosuppressive drugs.

6. The Veteran does not have PTSD or another acquired psychiatric disorder.

7. The Veteran does not have a diagnosed vision disability.

8. The Veteran's migraine headaches did not onset in service and have not been shown to be etiologically related to service.

9. The Veteran's right upper extremity carpal tunnel syndrome did not onset in service and has not been shown to be etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for status post left wrist ganglion cyst removal with loss of range of motion, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2013).

2. The criteria for an evaluation in excess of 10 percent for left foot plantar fasciitis, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2013).

3. The criteria for an evaluation in excess of 10 percent for degenerative joint disease, status post left knee meniscal tear, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2013).

4. The criteria for a 10 percent rating, but no higher, for residual scar, status post left foot surgery is granted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7804 (2013).

5. The criteria for an evaluation in excess of 10 percent for pseudofolliculitis barbae, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7806 (2013).

6. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

7. The criteria for service connection for vision problems have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

8. The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

9. The criteria for service connection for right upper extremity carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

Left Wrist

The Veteran contends he is entitled to an initial rating in excess of 10 percent for status post left wrist ganglion cyst removal with loss of range of motion.

Limitation of motion of the wrist is rated under Diagnostic Code 5215. A 10 percent rating is warranted for the major or minor extremity if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum schedular rating for limitation of wrist motion available under this diagnostic code.  A higher rating is available under Diagnostic Code 5214, which requires evidence of ankylosis. 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2013). 

The Rating Schedule provides guidance by defining full range of motion of the wrist as 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmer flexion, 0 to 45 degrees ulnar deviation, and 0 to 20 degrees radial deviation.  38 C.F.R. § 4.71a , Plate I (2013).

At his June 2011 VA examination the Veteran reported he experiences stiffness in his left wrist but does not have weakness, giving way, lack of endurance, locking, fatigability, subluxation, or dislocation.  He reported he experiences flare-ups three times a week for a day at a time precipitated by physical activity, but does not have functional impairment or limitation of motion of the joint.  He did report pain with gripping.

On range of motion testing, the examiner found the Veteraqn's dorsiflexion was limited to 70 degrees, radial deviation to 20 degrees, ulnar deviation to 45 degrees, and palmar flexion to 75 degrees with pain beginning at 75 degrees.  There was no additional loss of range of motion or function due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use testing.

As the Veteran already has the maximum schedular rating under Diagnostic Code 5215 and the evidence does not show he has ankylosis of his wrist so he is not entitled to a higher rating under Diagnostic Code 5214, the Board finds that the Veteran's claim for a rating in excess of 10 percent must be denied.  In reaching the following conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The Board notes that the rating the Veteran currently receives based on limitation of motion was assigned in recognition of the Veteran's complaints of pain.  The Board finds no additional functional loss present such that a higher rating is warranted.

As a preponderance of the evidence is against a higher rating, the benefit of the doubt doctrine does not apply.

Plantar Fasciitis 

The Veteran contends he is entitled to an initial rating in excess of 10 percent for left foot plantar fasciitis.

Diagnostic Codes 5276 through 5283 address specific types of foot injuries or disorders; none of those codes address plantar fasciitis.  38 C.F.R. § 4.71a.  

The Veteran is currently rated under Diagnostic Code 5284, for "other foot injuries."  This code provides for a rating of 10 percent for moderate disability, 20 percent for moderately severe disability, 30 percent for severe disability, and 40 percent for actual loss of use of the foot.  See 38 C.F.R. § 4.71a.

On VA examination in June 2011  the examiner found the Veteran had painful motion and tenderness, including moderate tenderness to palpation of the plantar surface of the left foot.  Alignment of the Achilles tendon was normal.  A slight degree of valgus and forefoot/mid-foot malignment was present, which was correctable by manipulation.  There was also deformity of inward rotation of the suprerior portion of the os calcis.  

The Board finds that the Veteran's service-connected plantar fasciitis does not cause a moderately severe or greater disability.  Although the Veteran has some tenderness, he is able to use his foot with only some limitation on standing and walking.  The VA examiner noted the Veteran is able to stand 15 to 30 minutes and does not require any type of shoe support.

As a preponderance of the evidence is against a rating in excess of of 10 percent for left foot plantar fasciitis, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Left Knee

The Veteran contends he is entitled to an initial rating in excess of 10 percent for degenerative joint disease, status post left knee meniscal tear.

The Veteran is currently rated under Diagnostic Code 5260-5010.  

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5010, arthritis due to trauma, which is substantiated by X-ray findings, will be rated as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying Diagnostic Code 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

On VA examination in June 2011 the Veteran's left knee flexion was measured to 135 degrees with pain at 135 degrees.  There was no additional limitation with repetitive use testing.  The examiner found no ankylosis, instability, abnormal movement, effusion, weakness, guarding of movement, subluxation, or locking.  Tenderness was noted.  Stability testing was normal.

For a 20 percent rating under Diagnostic Code 5260, flexion must be limited to 30 degrees, but the Veteran's flexion has been measured to much greater than that.  The Board has also considered the DeLuca factors, but finds that the evidence does not show that the Veteran has any additional functional loss such that a higher rating is warranted on that bais.

The Board also notes that Diagnostic Code 5261 does not apply as the Veteran's left knee extension has been noted to be normal.  He also has not have either removal or dislocation of his semilunar cartilage, recurrent subluxation or lateral instability, impairment of the tibia and fibula, or genu recurvatum, so Diagnostic Codes 5258, 5259, 5257, 5262, and 5263 do not apply.

Therefore, the Board finds that a preponderance of the evidence is against a rating in excess of 10 percent for degenerative joint disease, status post left knee meniscal tear, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Foot Scar

The Veteran contends he is entitled to an initial compensable rating for residual scar, status post left foot surgery.

Scars are rated under diagnostic codes 7800-7805.  38 C.F.R. § 4.118 (2013).  Diagnostic Code 7801 evaluates scars based upon their size that are not located on the head, face, or neck, and that are deep and nonlinear.  Diagnostic Code 7802 assigns a 10 percent rating for scars covering an area or areas of 144 square inches (929 square centimeters) or greater that are not located on the head, face, or neck, that are superficial and nonlinear.  Neither diagnostic code apples in this case.

Diagnostic Code 7804 evaluate painful or unstable scars.  A 10 percent evaluation is awarded for one or two scars that are unstable or painful.  A 20 percent evaluation is awarded for 3 or 4 scars that are unstable or painful.  A 30 percent evaluation is awarded for 5 or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).

On VA examination in June 2011 the examiner found the Veteran had a 17.4 by 0.6 centiemeter scar on his left lateral ankle and foot.  The scar was superficial with no underlying tissue damage, not painful, involved no skin breakdown and no keloid formation.  The examiner found that the scar does not limit the Veteran's motion or cause any limitation of function.

An August 2011 podiatry note reflects that the Veteran reported intermittent pain of the scar, worse with mechanical abrasion.  The scar was noted to be thickened and bumpy in some areas.

The Board finds that giving the Veteran the benefit of the doubt, he should be awarded a 10 percent rating under Diagnostic Code 7805 for one painful scar.  Although the scar was not noted to be painful at his VA examination, VA treatment records indicate that the scar was painful.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  As the evidence does not suggest that the scar causes any limitation of motion or function, the Board finds that no other rating is appropriate.

Pseudofolliculitis Barbae

The Veteran contends he is entitled to an initial compensable rating for pseudofolliculitis barbae.

Disabilities of the skin are rated under 38 C.F.R. § 4.118.  The Veteran is currently rated under Diagnostic Code 7899-7806.

Under Diagnostic Code 7806 for dermatitis, a 10 percent evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118 (2013).

The June 2011 VA examiner found the Veteran had pseudofolliculitis barbae on his anterior neck consisting of abnormal texture of less than six square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  The affected exposed area was 2 percent, 1 percent relative to the whole body.  The Veteran reported he has not undergone UVB, intensive light therapy, photochemotherapy, or electron beam therapy for his condition or undergone any treatment at all in the past 12 months.

Thus, the evidence does not show that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected by the Veteran's condition or that intermittent systemic therapy or other immunosuppressive drugs have been used.  Therefore, a compensable rating is not warranted under Diagnostic Code 7806.

The Board has further considered whether Diagnostic Code 7800, relating to disfigurement of the head, face, or neck, is applicable and would warrant a compensable rating.  Diagnostic Code 7800 provides for a 10 percent evaluation for a scar of the head, face, or neck with one characteristic of disfigurement.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.; Diagnostic Code 7800, Note 1.

Although the VA examiner found that the Veteran's pseudofollicitus barbae causes an abnormal texture, it involved less than six square inches.  Further, no other characteristics of disfigurement are shown by the evidence.  There is also no evidence of visible or palpable tissue loss or gross distortion or asymmetry of one feature or paired set of features.  Therefore, the Board finds a compensable rating under Diagnostic Code 7800 is also not warranted.

As a preponderance of the evidence is against a compensable rating under any diagnostic code, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's _____.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected __________ that would render the schedular criteria inadequate.  The Veteran's symptoms, including _______________ are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's _______.  In addition, the Board finds the record does not reflect that the Veteran's __________ markedly interferes with his ability to work, although ___________.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

PTSD

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2013).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2013).

In January 2012 the Veteran was afforded a VA mental health examination.  The examiner opined that the Veteran does not have a mental disorder that conforms to DSM-IV criteria, including PTSD.  The examiner noted the Veteran's report of being concerned for his safety while living in a neighborhood in Kuwait and of learning of a possible terrorist plot against the New Jersey base where he had been stationed, but found that neither incident was adequate to support a PTSD diagnosis.  The examiner further found that the Veteran does not meet any of the other criteria for PTSD, including re-experiencing the traumatic event and avoiding stimuli associated with the trauma or numbing of general responsiveness.

The Veteran also was not diagnosed with PTSD in March 2011 after undergoing a VA mental health emotional/behavioral assessment.  At that time he was diagnosed only with cannabis abuse.

As the evidence does not support that the Veteran has a currently diagnosed acquired psychiatric condition, to include PTSD, the Board finds that he cannot be granted service connection.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

To the extent that the Veteran has diagnosed himself with PTSD, the Board finds that as a lay person he is not competent to do so as it is a complicated condition, the diagnosis of which must be based on the DSM-IV.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The most competent medical opinion, that of the VA examiner, is that the Veteran does not have PTSD.  Further, the record does not show a diagnosis of any other acquired psychiatric condition related to the Veteran's service.

Therefore, as a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Vision

The Veteran has claimed he is entitled to service connection for vision problems.

A March 2004 service treatment record reflects that the Veteran reported having trouble focusing.  He was diagnosed with myopia and prescribed glasses.  The Veteran's service treatment records otherwise contain no complaints of or diagnosis of visual problems.

In March 2011 at a VA primary care initial evaluation, the Veteran reported no visual problems or dizziness.  The Veteran's post-service VA treatment records otherwise contain no complaints of or diagnosis of vision problems.

In May 2011 he was afforded a VA eye examination.  The Veteran reported that since 2005 he has experienced distorted vision, blurred vision, and dizziness.  An eye examination was performed.  Physical examination was normal, and the Veteran's corrected vision was 20/20 bilaterally.  His visual field was normal.  He had no cataracts and no retinopathy.  The examiner concluded that there was no pathology to render a diagnosis.

In the absence of evidence of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. 141.

The Board finds that the evidence does not support that the Veteran has a current vision disability.  Although the Veteran reported some symptoms at his May 2011 VA examination, his treatment records, both in service and out of service, do not show similar, ongoing complaints of distorted and blurred vision.  To the extent that the Veteran himself has opined that he has diagnosed visual disability, the Board finds that he is not competent as a lay person to render such a diagnosis.  See Kahana, 24 Vet. App. at 438; see also Jandreau, 492 F.3d at 1376-77.  The Board finds that the most probative evidence is the opinion of the VA examiner, who, after performing a full eye examination on the Veteran opined that there was no pathology to render a disability diagnosis.

As a preponderance of the evidence is against finding that the Veteran has a current vision disability related to his service, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Headaches
The Veteran contends he is entitled to service connection for a headache disability.

At his June 2011 VA examination the Veteran reported he has had a headache condition since January 2010.  He described the headaches as involving dizziness, blurred vision, and fatigue.  He stated that they occur as often as four times per week and last two hours each time.  He reported the pain as an 8 out of 10.  The examiner diagnosed migraine headaches.

The Veteran's service treatment records do not include any complaints of headaches, including at physical examinations conducted in 2010.

In March 2011 at a VA primary care initial evaluation, the Veteran reported no headaches, and no other VA treatment records include mention of headaches.

The Board acknowledges that the Veteran is competent to report the occurrence of headaches, however, the Board does not find his contention that he has a chronic headache condition that began in service to be competent or credible.  Although he told the VA examiner he has painful headaches four times per week, none of the Veteran's treatment records, either in service or since service, include any complaints of headaches, although they show he was seen for a number of other conditions.  

Further, as a lay person the Veteran is not competent to diagnose and opine as to the etiology of such a complicated condition as migraine headaches.  There is no competent medical opinion of record suggesting a nexus between the Veteran's service and his currently diagnosed migraine headaches.

As a preponderance of the evidence is against service connection for a headache disability, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Carpal Tunnel Syndrome

The Veteran contends he is entitled to service connection for carpal tunnel syndrome of his right upper extremity.

At his June 2011 VA examination the Veteran reported carpal tunnel syndrome in his right extremity for the past two weeks.  However, he did not report symptoms including tingling, numbness, or weakness in the fingers and hands, and he stated he has no functional impairment in his right wrist.  On examination he had an absent Tinsel's sign but a positive Phalen's test.  The examiner diagnosed carpal tunnel syndrome based on the Veteran's reported history and the positive Phalen's test.

The Veteran's service treatment records reflect that he complained of carpal tunnel syndrome symptoms in his left wrist in October 2007, but records do not show any complaints with respect to his right wrist.  

The Veteran has not offered a specific argument of why he believes his right carpal tunnel syndrome is related to his service and no medical opinion is of evidence suggesting a causal connection between carpal tunnel syndrome in his right upper extremity and his service.

As the Veteran himself indicated his right upper extremity carpal tunnel syndrome did not begin until six months after service, and the evidence does not show that the condition is related to his service, the Board finds that service connection is not warranted.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2011, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claims for higher initial ratings arise from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  Rather, if the disagreement is not resolved, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in April 2012, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.
	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in June 2011, an eye examination in May 2011, and a mental health examination in January 2012.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER


An initial rating in excess of 10 percent for status post left wrist ganglion cyst removal with loss of range of motion is denied.

An initial rating in excess of 10 percent for left foot plantar fasciitis is denied.

An initial rating in exess of 10 percent for degenerative joint disease, status post left knee meniscal tear is denied.

A 10 percent rating, but no higher, for residual scar, status post left foot surgery is granted.

An initial compensable rating for pseudofolliculitis barbae is denied.

Service connection for posttraumatic stress disorder (PTSD) is denied.

Service connection for vision problems is denied.

Service connection for migraine headaches is denied.

Service connection for right upper extremity carpal tunnel syndrome is denied.



Chest Scars

The Veteran contends he is entitled to an initial compensable rating for multiple surgical scars on the anterior chest.

The Board finds a new VA examination is necessary to evaluate the current condition of the Veteran's scars.

On VA examination in June 2011 the examiner identified six scars on the Veteran's anterior chest from gynecomastia surgery.  The scars are the following dimensions: 5.4 cm by 1.9 cm, 13.2 cm by 2.3 cm, 4.7 cm by 2.4 cm, 9 cm by 4.6 cm, 10.5 cm by 2.5 cm, and 5 cm by 2.5 cm.  The examiner found that none of the scars were painful on examination, although all had elevated, firm keloid formation.  

However, a February 2012 VA treatment note reflects that the Veteran reported painful, pulsating keloid scars on his chest.  He specifically reported increased pain at the site of previous steroid injections, which records indicate included his left shoulder and bilateral axillae.  

As the record is unclear whether the Veteran currently has painful scars and if so, how many of the six service-connected scars on his anterior chest are painful, the Board finds a new VA examination is necessary.





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


